Detailed Action
This Office action responds to the election filed 1/27/2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (US 10541230 B2) in view of Chen (US 7255801 B2).
Regarding claim 1, Higuchi discloses a semiconductor device (Fig. 5) comprising: a first semiconductor die (100) having, a semiconductor substrate (101), at least one metallization layer of a metallization region (103), an inductor (102; Column 6, Line 35), 
Illustrated below is a figure of Fig. 5 of Higuchi.

    PNG
    media_image1.png
    463
    721
    media_image1.png
    Greyscale

Higuchi fails to teach the inductor of the first semiconductor die is formed over the at least one metallization layer of the first semiconductor die.  However, Higuchi does disclose the first semiconductor die may comprise an inductor (Column 6, Line 35) and discloses inductors (102, 202) configured among semiconductor substrates (101, 201) 
Chen discloses a conductive element in the same field of endeavor (34, Fig. 7) intended to function as an inductor.  Chen further discloses the inductor configured among a semiconductor substrate (10) and a metallization layer (32).  Chen's inductor configuration differs from Higuchi's inductor configuration in that Chen's metallization layers are between the inductor and semiconductor substrate, thus moving the inductor away from the substrate.
Modifying Higuchi's inductor configuration by having Higuchi's conductive element (104c) function as an inductor would arrive at the claimed inductor configuration.  Chen provides a clear teaching to motivate one to modify the inductor configuration of Higuchi in that it would move the inductor away from the substrate, thus reducing parasitic capacitance between the inductor and the semiconductor substrate (Column 1, Line 66).  One of ordinary skill in the art would have had a reasonable expectation of success applying Chen's known inductor configuration to the conductive element of Higuchi because Higuchi discloses all of the necessary elements in the relative arrangements required to apply Chen's known inductor configuration.  Thus, it would have been obvious to have the claimed inductor configuration because it would reduce parasitic capacitance.
Illustrated below is a figure of Fig. 7 of Chen.

    PNG
    media_image2.png
    255
    386
    media_image2.png
    Greyscale

Regarding claim 2, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5) wherein the void extends to contact an electrically conductive surface of the inductor (104c) of the first semiconductor die to a face of the second semiconductor die.
Regarding claim 3, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein a portion of the void is further formed in a portion of the second semiconductor die.
Regarding claim 5, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the void is etched in a bonding dielectric material (104a) of the first semiconductor die and the bonding dielectric material mechanically couples the first semiconductor die to the second semiconductor die (Column 8, Line 1; “Direct bonding”).
Regarding claim 6, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the void extends into an inter-die interface pad layer of the first semiconductor die to reach the inductor in the first semiconductor die.
Higuchi in view of Chen fails to expressly illustrate the void extends through an inter-die interface pad layer of the first semiconductor die.  Chen teaches a semiconductor 
Regarding claim 7, Higuchi discloses a semiconductor device (Higuchi; Fig. 5), wherein the first semiconductor die further includes backside interface layers (106, 108) to communicate with the first semiconductor die (Column 7, Line 11; “electrically connected”).
Regarding claim 8, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the second semiconductor die further includes backside interface layers to communicate with the second semiconductor die (Column 3, Lines 14-20; “electrically connected”; similarly illustrated corresponding to the backside interface layers (106, 108) of the first semiconductor die).
Regarding claim 9, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), with a void between the inductor and the second semiconductor die.
Higuchi in view of Chen fails to expressly teach the void has a characteristic that reduces parasitic capacitance between the inductor and the second semiconductor die.  However, Higuchi does illustrate the second and first semiconductor dies are both proximally located to the inductor.  Chen discloses the void has a characteristic that reduces parasitic capacitance between the inductor and a proximally located semiconductor substrate (Column 1, Line 66).  Therefore it would have been obvious to one of ordinary skill in the art of making semiconductor devices to have the void of Higuchi in view of Chen reduce parasitic capacitance between the inductor and the second semiconductor die because it is an inherent characteristic that necessarily flows from the teachings of the applied prior art.
Regarding independent claim 10, Higuchi discloses a semiconductor device (Fig. 5) comprising: a first semiconductor die (100) having, a semiconductor substrate (101), at least one metallization layer (103), and an inductor (102; Column 6, Line 35); a second semiconductor die (200) having a semiconductor substrate (201); an inter-die interface pad layer (104, 204) communicatively coupling the first semiconductor die and the second semiconductor die (Column 8, Lines 7-8; “electrically connected”); and a void (301) formed in the inter-die interface pad layer; wherein the first semiconductor die is mounted face-to-face with the second semiconductor die (Column 6, Line 19; “face each other”); wherein the inductor of the first semiconductor die is disposed between the semiconductor substrate of the first semiconductor die and the semiconductor substrate of the second semiconductor die.
Higuchi fails to teach the inductor of the first semiconductor die is formed over the at least one metallization layer of the first semiconductor die.  However, Higuchi does 
Chen discloses a conductive element in the same field of endeavor (34, Fig. 7) intended to function as an inductor.  Chen further discloses the inductor configured among a semiconductor substrate (10) and a metallization layer (32).  Chen's inductor configuration differs from Higuchi's inductor configuration in that Chen's metallization layers are between the inductor and semiconductor substrate, thus moving the inductor away from the substrate.
Modifying Higuchi's inductor configuration by having Higuchi's conductive element (104c) function as an inductor would arrive at the claimed inductor configuration.  Chen provides a clear teaching to motivate one to modify the inductor configuration of Higuchi in that it would move the inductor away from the substrate, thus reducing parasitic capacitance between the inductor and the semiconductor substrate (Column 1, Line 66).  One of ordinary skill in the art would have had a reasonable expectation of success applying Chen's known inductor configuration to the conductive element of Higuchi because Higuchi discloses all of the necessary elements in the relative arrangements required to apply Chen's known inductor configuration.  Thus, it would have been obvious to have the claimed inductor configuration because it would reduce parasitic capacitance.
Regarding claim 11, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the inter-die interface pad layer (104) and the void (301) are formed in the first semiconductor die.
Regarding claim 12, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the inter-die interface pad layer (204) and the void (301) are formed in the second semiconductor die.
Regarding claim 13, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the void is formed in a portion of the first semiconductor die and a portion of the second semiconductor die.
Regarding claim 14, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the inter-die interface pad layer (104, 204) is a bump pad layer comprising a plurality of bump pads (104b, 204b).
Regarding claim 15, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the inter-die interface pad layer (104, 204) communicatively couples a functional element in the first semiconductor die and a functional element in the second semiconductor die (Column 6, Lines 44-45; Lines 56-57; Column 7, Lines 39-40; Lines 50-51; Column 8, Lines 78). Higuchi further teaches functional elements can be a plurality of structures configuring a circuit (Column 6, Lines 30-39).
In reference to the claim language referring to the functions of the semiconductor device, i.e., configuring a processing unit with functional elements, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it 
Regarding independent claim 16, Higuchi discloses a semiconductor device (Fig. 5) comprising: a first semiconductor die (100) having, a semiconductor substrate (101), and an inductor (102); a second semiconductor die (200) having a semiconductor substrate (201); a bonding dielectric layer (104a, 204a) mechanically coupling the first semiconductor die to the second semiconductor die in a face-to-face arrangement (Column 6, Line 19; “face each other”); wherein the inductor of the first semiconductor die is between the semiconductor substrate of the first semiconductor die and the semiconductor substrate of the second semiconductor die; and wherein a void (301) is etched in the bonding dielectric layer and is exposing an electrically conductive surface (104c).
Higuchi fails to teach the void is exposing the inductor.  However, Higuchi does disclose the first semiconductor die may comprise an inductor (Column 6, Line 35) and discloses inductors (102, 202) configured among semiconductor substrates (101, 201) and metallization layers (103, 203) both within and above semiconductor substrates (configurations within 100 and 200 respectively). Higuchi further discloses a conductive element (104c, Fig. 5) above the metallization layer (103), though fails to teach intended function of the conductive element being an inductor.
Chen discloses a conductive element in the same field of endeavor (34, Fig. 7) intended to function as an inductor.  Chen further discloses the inductor configured among a semiconductor substrate (10), metallization layer (32), and a void (36) exposing the inductor.  Chen's inductor configuration differs from Higuchi's inductor configuration in that Chen's metallization layers are between the inductor and semiconductor substrate, thus moving the inductor away from the substrate.
Modifying Higuchi's inductor configuration by having Higuchi's conductive element (104c) function as an inductor would arrive at the claimed inductor and void configuration.  Chen provides a clear teaching to motivate one to modify the inductor of Higuchi to be exposed by a void in that it may reduce parasitic capacitance between the inductor and the semiconductor substrate (Column 1, Line 66).  One of ordinary skill in the art would have had a reasonable expectation of success applying Chen's known inductor and void configuration to the conductive element of Higuchi because Higuchi discloses all of the necessary elements in the relative arrangements required to apply Chen's known inductor and void configuration.  Thus, it would have been obvious to have the claimed inductor configuration because it would reduce parasitic capacitance.
Regarding claim 17, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), further comprising inter-die interface pads (104b, 204b) formed in the bonding dielectric layer and communicatively coupling the first semiconductor die and the second semiconductor die (Column 8, Lines 7-8; “electrically connected”).
Regarding claim 18, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the bonding dielectric layer (104a) is formed on the first semiconductor die.
Regarding claim 19, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the inductor (104c) is formed over each metallization layer (103, similarly illustrated as 32 and 33 in Chen, Fig. 7) of the first semiconductor die.
Regarding claim 21, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the inductor is electrically connected to a power supply terminal (108; Column 6, Lines 44-45; Column 7, Lines 8-12) of the face-to-face arrangement to filter power received from the power supply terminal.
In reference to the claim language referring to the functions of the inductor, i.e., filtering power, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case and as explained above, Higuchi in view of Chen shows all structural limitations specifically recited in the claim and since an inductor involves a transformation of the supplied power it appears that the recited functional limitation does not affect the structure of Higuchi's inductor.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi in view of Chen as applied to claim 16 above, and further in view of Zhai (US 20160172310 A1).
Regarding claim 20, Higuchi in view of Chen as applied to claim 16 discloses a semiconductor device (Higuchi; Fig. 5), wherein the inductor is connected to circuitry (Column 6, Lines 37-39).
Higuchi in view of Chen fails to explicitly disclose the species of the circuitry is phase-locked loop circuitry to generate a clock signal. However Zhai provides a semiconductor device ([0121]), wherein the inductor (“inductor”) is connected to phase-locked loop circuitry (“phase-locked loops”) to generate a clock signal (“clocks”). The prior art includes each claimed element, although not in a single reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of Higuchi in view of Chen’s inductor and Zhai’s inductor connected to phase-locked loop circuitry to generate a clock signal. One of ordinary skill in the art could have combined the inductor of Higuchi in view of Chen with Zhai’s inductor connected to phase-lock looped circuitry to generate a clock signal as taught by Zhai, and in combination, each element merely performs the same function as it does separately. For example, Higuchi in view of Chen’s inductor may be connected to circuitry (Higuchi; Column 6, Lines 37-39). Similarly Zhai’s inductor may be connected to circuitry ([0121]). One of ordinary skill in the art would have recognized that the results of the combination were predictable, because this combination is taught by Zhai. Absent unexpected results, it would have been obvious to have the circuitry of Zhai as the circuitry of Higuchi. Thus the claim would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Response to Arguments
1/27/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues with respect to claim 1 (page 7) that the combination of Higuchi and Chen does not teach, suggest, or render obvious at least, for example, the features of “at least one metallization layer of a metallization region…wherein the inductor of the first semiconductor die is formed over the at least one metallization layer of the first semiconductor die and disposed between the semiconductor substrate of the first semiconductor die and the semiconductor substrate of the second semiconductor die”. Applicant’s arguments are directed to functional elements Higuchi; 102 and 202) and their relative position with the semiconductor substrate and conductive films.  Applicant makes similar arguments with respect to independent claims 10 and 16.
Examiner’s reply:
The examiner disagrees for at least the following reasons: Higuchi discloses a conductive element (104c, Fig. 5) above the metallization layer (103), though fails to teach intended function of the conductive element being an inductor.  However, Higuchi does disclose inductors (102, 202) configured among semiconductor substrates (101, 201) and metallization layers (103, 203) both within and above the semiconductor substrate (configurations within 100 and 200 respectively).  Thus, Higuchi teaches all claimed structures, though fails to teach these structures in the claimed configuration.  However, Higuchi teaches additional structures (104c) capable of performing the same function as the claimed inductor, in a configuration consistent with the claimed configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/WILLIAM H ANDERSON/            Examiner, Art Unit 2817